                 IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MISSOURI
                          SOUTHERN DIVISION

TATYANA KARTER                             )
    Plaintiff                              )
                                           )
VS.                                        )    Case No. 6:20-cv-03385
                                           )
WESTGATE RESORTS, LTD.                     )
    Defendant                              )    JURY TRIAL DEMANDED

                                    COMPLAINT

PLAINTIFF, by counsel, sets forth her Complaint against Defendant as follows:

   1. This cause of action is brought pursuant to Title VII of the Civil Rights Act of
      1964.

   2. The events giving rise to this cause of action occurred in Taney County,
      Missouri, which is within the geographical jurisdiction of the Western District
      of Missouri.

   3. Defendant is a Florida Limited Partnership doing business in Taney County,
      Missouri.

   4. Plaintiff was an employee of Defendant in Branson, Taney County, Missouri
      between September 2017 and September 2018.

   5. Plaintiff’s national origin is Russian.

   6. Plaintiff is a naturalized citizen of the United States.

   7. Defendant was aware of Plaintiff’s national origin.

   8. On or about September 7, 2018 Defendant terminated Plaintiff’s employment.

   9. The stated reason for termination of Plaintiff’s employment was that Plaintiff
      had “customer service issues”.

   10. Plaintiff was treated less favorably than similarly-situated American-born
       employees in terms of her employment with Defendant.

   11. Plaintiff requested and was denied vacation time while similarly-situated
       American-born employees were granted vacation time.

   12. Defendant has a policy or practice of corrective action and warning before



        Case 6:20-cv-03385-LMC Document 1 Filed 12/04/20 Page 1 of 2
      termination of employees.

   13. Defendant did not follow its aforesaid policy prior to terminating Plaintiff.

   14. Similarly-situated American-born employees were not terminated for behavior
       or actions for which Defendant terminated Plaintiff.

   15. Plaintiff’s national origin was a contributing or motivating factor in
       Defendant’s decision to terminate Plaintiff’s employment.

   16. As a result of Defendant’s actions, Plaintiff has been damaged.

   17. Defendant’s actions were willful, wanton, and made with malice or reckless
       indifference.

   18. On or about October 30, 2018 Plaintiff filed a charge of discrimination with the
       Missouri Commission on Human Rights and US Equal Employment
       Opportunity Commission. A true and accurate copy of the charge is attached
       hereto as Exhibit 1 and incorporated herein by reference.

   19. On September 8, 2020 the EEOC issued Plaintiff a Notice of Right to Sue. A
       true and accurate copy is attached hereto as Exhibit 2 and incorporated herein
       by reference.

   20. Plaintiff demands a trial by jury on all matters so triable.

WHEREFORE Plaintiff prays the Court for judgment against Defendant for
Plaintiff’s damages, including lost past and future wages, emotional distress, punitive
damages, attorney fees, costs, and such other relief as is lawful, just, and equitable.



                                      LAMPERT LAW OFFICE, LLC

                                      By:/s/ Raymond Lampert_________
                                        Raymond Lampert, #57567
                                        2847 S. Ingram Mill Rd., Ste A-100
                                        Springfield, MO 65804
                                        Phone: (417) 886-3330
                                        Fax: (417) 886-8186
                                        ray@lampertlaw.net
                                        Attorney for Plaintiff




         Case 6:20-cv-03385-LMC Document 1 Filed 12/04/20 Page 2 of 2
